Quinn, Chief Judge
(dissenting):
Since the majority rely, at least in part, on my Solinslcy dissent, I find myself in the anomalous and awkward position of having to disagree with them. I wish it were otherwise, but they misconstrue and misapply my views.
To me, Noble is not an aberrant case outside the ambit of my dissent in Solinslcy. The point of difference between Solinslcy and Noble is the simple fact that Solinsky was actually given an unconditional discharge on one day, and reenlisted on the next. There was no evidence in Solinslcy to indicate the discharge was not intended to take immediate effect according to its terms. See 2 USCMA, at page 153. On the other hand, Noble was never unconditionally separated from the service. He obligated himself to a new term of years before his existing term ended; then, and only then, was he released from his previous obligation. As a result, there was never “an accomplished separation” and “[Legally and factually, the new term of enlistment was a substitute for the original enlistment and its extensions.” 13 USCMA, page 416.
Whether the accused actually received an unconditional discharge, intended to take immediate effect, was also the point of disagreement in United States v Steidley, 14 USCMA 108, 33 CMR 320. There, the majority concluded the accused was, in fact, discharged on May 31, 1962, and reenlisted on the next day. Id., pages 109-110. In my opinion, the evidence was “too weak and too uncertain to support the conclusion that the accused was given an unqualified discharge.” Id., page 113. For that reason, I voted to return the record of trial to the board of review for further inquiry into the matter.
The evidence in this case convinces me the accused was not given an unconditional discharge on March 8. I agree with the majority’s unarticu-lated premise that the fact the accused received a “short term discharge,” that is, a discharge prior to the regular date of expiration of the enlistment, is not controlling. However, unlike them, I think the intention of the parties is extremely important in determining the legal effect of what they did. As we observed in Noble, before an instrument has legal consequence it must be delivered “with the intention that it take effect according to its terms.” 13 USCMA, page 416.
Here, the accused testified on the jurisdictional issue. He stated that while on duty in the United States he wanted to be transferred to Europe, with his dependents. The time remaining on his enlistment was too short to permit such assignment. Accordingly, he signed “an intent to reenlist.” Actual “reenlistment” was accomplished in Germany. He admitted he knew that enlargement of his time of service was a “condition precedent” to his “discharge.” He also admitted he “understood” his discharge “was qualified” by the specific requirement that he extend his term of service by reenlistment. It indisputably appears, *517therefore, the parties intended that no actual separation from the service be effected. Thus, the factual situation is substantially similar to that in Noble. On the authority of that case, jurisdiction was present to try the accused for the offenses in issue.
There is also another reason that requires me to part company with my brothers. The accused was charged with frauds against the Government. In United States v Martin, 10 USCMA 636, 28 CMR 202, I pointed out that, as early as 1863, frauds against the Government committed in one enlistment were prosecutable in a later enlistment. I expressed the opinion that this rule was not changed by Article 3(a) of the Uniform Code of Military Justice, 10 USC § 803, which was intended by Congress to enlarge, not restrict, military jurisdiction in a situation of the kind present here. I am not persuaded by more recent research, or by anything said by the majority, that my opinion in Martin was wrong. I would, therefore, also sustain the exercise of jurisdiction on that ground.